Citation Nr: 1711624	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  08-03 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable rating for right ear hearing loss.

2. Entitlement to an initial rating in excess of 10 percent for tinnitus.

3. Entitlement to an initial rating in excess of 10 percent for fungal infection of both hands and feet.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2008 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a January 2009 substantive appeal, the Veteran requested a hearing before the Board.  He withdrew the request in writing in October 2009.  

Concerning the issue of entitlement to an increased rating for fungal infection for both hands and feet, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA has appealed the Court's decision to the United States Court of Appeals for the Federal Circuit.

Pursuant to that appeal and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  As this appeal contains one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of the claim that has been stayed will be resumed.  

Additionally, the issue of entitlement to a total disability evaluation based on individual unemployability is inextricably intertwined with the claim of increased rating for fungal infection for both hands and feet.  The claim of entitlement to individual unemployability benefits will be held in abeyance until a final decision is rendered in the Johnson case.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1990) (issues are inextricably intertwines when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his service-connected right ear hearing loss manifests by not worse than Level V hearing acuity and Level I for the non-service-connected left ear.

2.  The current 10 percent rating for tinnitus is the maximum schedular rating, whether the sound is perceived in one ear or both ears.  For the entire rating period on appeal, the Veteran's service-connected tinnitus has not been shown to be so exceptional or unusual as to render inadequate the regular schedular standards for rating the disability.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for right ear hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2016).

2. The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

A. Duty to Notify 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and VA must assist the claimant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (b) (2016); see Quartuccio v. Principi, 16 Vet. App.183, 187 (2002).

In this case, the claims for increased ratings for right ear hearing loss and tinnitus arose from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

B. Duty to Assist 

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The RO associated the Veteran's service treatment records, lay statements, post-service VA treatment records, and identified private treatment records with the claims file.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).  In May 2014, the Veteran underwent VA examinations for hearing loss and tinnitus.  The Board finds that the May examination is adequate because it was based on considerations of the Veteran's prior medical history, examinations, lay contentions, and describes the disability in sufficient details so that the Board's evaluation of the disability will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not identified any further shortcomings in fulfilling VA's duty to notify and assist.  Therefore, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2016).

II. Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2. 

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Before the Board can rely on medical examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  A VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  The duty to assist does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim.  See 38 U.S.C. § 5107 (a); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328   (Fed.Cir.2009).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A. Hearing loss

Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometric test.  38 C.F.R. § 4.85.  Audiologists must describe the effects on occupational functioning and daily activities so that it can be determined if an extra-schedular evaluation may be assigned.  Unlike the rating schedule for hearing loss, the extra-schedular provisions do not rely exclusively on objective test results to determine if referral is warranted.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Ratings of hearing loss range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz  (Hz).  To rate the degree of disability for service-connected hearing loss, the rating schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI.  

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 
The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometric tests.  These results are then charted on Table VI or Table VIa, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  

Special provisions apply in instances of exceptional hearing loss.  See 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral.  
38 C.F.R. § 4.86 (a).  Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.  
38 C.F.R. § 4.86 (b).  

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to provisions of § 3.383.  38 C.F.R. § 4.85 (f). 

In this case, the Veteran served in the U.S. Army as a heavy equipment mechanic.  For 2.5 years, the Veteran experienced loud noises but was not afforded hearing protection.  In January 2012, the Veteran applied for disability benefits for hearing loss.  In October 2012, the RO granted service-connected for right ear hearing loss and denied for the left ear.  The Veteran was assigned a non-compensable rating effective January 17, 2012.  

On October 31, 2012, the RO received the Veteran's current claim for an increased rating.  In June 2014, the Veteran submitted a VA Form 9 requesting a 40 percent increase. 

In May 2014, the Veteran underwent a VA auditory examination.  Puretone threshold levels in decibels were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
30
40
60
LEFT
20
20
30
25
50







The average puretone threshold for the right ear was 38.75 and the left was 31.25.  Speech recognition scores based on the Maryland CNC Test were 60 percent in the right ear and 72 percent in the left ear.  The audiologist noted the Veteran's report that he had difficulty hearing conversations and required repetitions.  He was able to communicate in quiet settings with the use of hearing aids. 

Under Table VI, the results correspond to Level V for the right ear.  Since the Veteran's left ear is not now service-connected, a Level I rating will be assigned.  See 38 C.F.R. § 4.85 (f).  Although this examination suggests that the left ear may meet the requirements for disability, a claim for service connection has not been reopened and granted by the AOJ in the first instance.  No exceptional hearing loss was shown.  The intersection of these levels under Table VII corresponds to the non-compensable rating assigned.

The rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  The rating schedule, on its face, does not contemplates effects other than difficulty hearing or understanding speech as it does not otherwise account for other functional effects, such as dizziness, vertigo, ear pain, recurrent loss of balance or social isolation due to difficulties communicating.  If there is evidence of such other symptoms, the Board would be required to explain whether the rating criteria contemplate the functional effects of those symptoms.  The rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. Mar. 6, 2017).

Here, the objective medical evidence of record consists of an audiological examination.  The Board has considered the Veteran's lay statements, in which he generally contends that his hearing is worse than his current rating.  The Board does not discount the difficulties the Veteran has with his hearing acuity; but, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Veteran's right ear hearing loss does not rise to the level of a compensable rating.  See 38 C.F.R. § 4.85.
B. Tinnitus

On October 01, 2012, the RO granted the Veteran's claim for tinnitus and awarded the Veteran a 10 percent rating.  On October 31, 2012, the Veteran submitted a Notice of Disagreement (NOD) stating that he should have a higher rating for his tinnitus based on the severity and impact that the tinnitus has on his daily life.  In his May 2014 VA examination, the Veteran stated that tinnitus affects his ability to sleep and concentrate, attention to task, sleep pattern, and ability to sustain a part-time job.  

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107 (b); Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence.  The Board acknowledges that the Veteran is competent to report the ringing in his ears and how the ringing has affected him.   See Jandreau v. Nicholas, 492 F.3d 1372, 1377 n.4 (Fed.Cir. 2007).

The RO denied the Veteran's request for a higher rating because the maximum schedular rating authorized for tinnitus is 10 percent.  In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limit a veteran to a single 10 percent disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus is evaluated as 10 percent disabling, which is the maximum schedular rating available for such disability.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a separate schedular evaluation for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Consideration has been given to assigning a staged rating, but because the Veteran's tinnitus has been assigned the maximum scheduler rating available, the assigned ratings are warranted throughout the entire rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the AOJ is authorized to refer the case to the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  The AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then, either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id. 

The Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016)).  Therefore, the Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  

The first Thun element is not satisfied here.  Although the Veteran generally seeks a higher rating for both hearing loss and tinnitus, neither the Veteran nor his representative raised a specific claim for an extra-schedular rating for hearing loss.  The Veteran's hearing loss is manifested by difficulty understanding conversation.  He did not report other symptoms such as dizziness, vertigo, ear pain, recurrent loss of balance or social isolation.  The Veteran's tinnitus is manifested by persistent ringing in the ears that interferes with sleep and work.  This suggests an argument for an extra-schedular referral based on loss of sleep.  However, in a statement received in January 2010, the Veteran reported that he ceased work because of heart, back, and foot disabilities.  The symptoms of sensation of ringing in the ears is wholly and expressly contemplated by the schedular criteria and that it can be annoying or distracting is not exceptional or unusual as it would be so for any individual with this disorder.  See 38 C.F.R. § 4.87, Diagnostic Codes 6260.  Given the ways in which the rating schedule contemplates tinnitus, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's tinnitus because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral of this claim for extra-schedular consideration under 38 C.F.R. § 3.321 (b) is not in order.  



Finally, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for a sinusitis, bilateral pes planus claimed as flat feet, fungal infection of both hands and feet, right ear hearing loss, and tinnitus, but not for heart or back disorders.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's tinnitus disability combines or interacts either with one another or his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching the conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

ORDER

Entitlement to a compensable rating for right ear hearing loss disability is denied. 

Entitlement to a rating in excess of 10 percent for tinnitus is denied.
 

____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


